UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6199


SAMUEL HARRIS,

                 Petitioner - Appellant,

          v.

PATRICIA STANSBERRY, Warden; ISAAC FULWOOD, Chairman United
States Parole Commission,

                 Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cv-01337-JCC-TRJ)


Submitted:   May 18, 2012                   Decided:   May 25, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Harris, Appellant Pro Se.    Yiris E. Cornwall, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Harris, a District of Columbia Code offender,

seeks to appeal the district court’s order denying relief on his

28 U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                       The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate      of      appealability      will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                When the district court denies

relief on     the    merits,    a   prisoner     satisfies      this   standard      by

demonstrating       that     reasonable       jurists   would       find    that    the

district    court’s       assessment    of    the   constitutional         claims    is

debatable    or     wrong.      Slack   v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                      Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Harris has not made the requisite showing.                     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

                                          2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3